Case 19-14324-JDW        Doc 63     Filed 07/01/20 Entered 07/01/20 13:53:31              Desc Main
                                   Document      Page 1 of 2

____________________________________________________________________________
                                                      SO ORDERED,




                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF MISSISSIPPI

       IN RE: JEREMY BOYLE AND EMILY GURLEY                             Case No. 19-14324

                  AGREED ORDER RESOLVING CREDITOR’S
                    MOTION FOR ABANDONMENT, RELIEF
             FROM AUTOMATIC STAY AND CO-DEBTOR STAY (DK#46)

       THIS DAY, there came before the Court the Creditor’s Motion to Abandon, Relief from

Automatic Stay and Co-Debtor Stay (DK#46), and the Court having been advised that the parties

have reached an agreement, adjudicates as follows in accordance with that agreement:

                                                (1)

       That the Court has jurisdiction over the parties and the subject matter, herein.

                                                (2)

       That the creditor holds an interest in the following property which secures this debt namely,

a 2009 Ford Escape VIN#1FMCU03G99KB78075, John Deere V525 zero turn mower

#160204YG46756, 1952 Ford 8N tractor #NA16011, 1965 Massey Ferguson 135 tractor #GKN1842

and 2001Honda Rancher #478TE24061A105828.

                                                (3)

       That no attorney appeared on behalf of the Guarantor, Jimmy Feathers, and no timely

response was filed. Further, that the stay should be lifted as to the Guarantor, namely, Jimmy
Case 19-14324-JDW        Doc 63     Filed 07/01/20 Entered 07/01/20 13:53:31            Desc Main
                                   Document      Page 2 of 2

Feathers.

                                                (4)

       That the automatic stay shall be lifted as to the 2009 Ford Escape

VIN#1FMCU03G99KB78075, John Deere V525 zero turn mower #160204YG46756, 1952 Ford

8N tractor #NA16011, 1965 Massey Ferguson 135 tractor #GKN1842 and 2001Honda Rancher

#478TE24061A105828.

                                                (5)

       That the Creditor’s Motion For Abandonment, Relief From the Automatic Stay and Co-

Debtor Stay is hereby granted.

       THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the

Creditor’s Motion for Abandonment, Relief from the Automatic Stay and Co-Debtor Stay of

Creditor, Bank of Holly Springs, is hereby granted and the Creditor is hereby granted a lift of

Automatic Stay as to the Guarantor, namely, Jimmy Feathers.

                                      ##ENDOFORDER##



/s/ Bart M. Adams
Attorney for Bank of Holly Springs

/s/ Jeff Collier
Attorney for Chapter 13 Trustee

/s/ Heidi Milam
Attorney for Debtors

Submitted by:
Bart M. Adams, Esq. Bar No.:100985
108 E. Jefferson St.
Ripley, MS 38663
(662) 837-9976
bart@akinsadams.com
